Name: Council Regulation (EEC) No 1605/92 of 15 June 1992 temporarily suspending the autonomous Common Customs Tariff duties on imports of certain industrial products into the Canary Islands
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy;  regions of EU Member States;  European construction
 Date Published: nan

 27 . 6 . 92 Official Journal of the European Communities No L 173 / 31 COUNCIL REGULATION (EEC) No 1605 /92 of 15 June 1992 temporarily suspending the autonomous Common Customs Tariff duties on imports of certain industrial products into the Canary Islands THE COUNCIL OF THE EUROPEAN COMMUNITIES, provided for under Article 6 of Regulation (EEC) No 1911 / 91 for the gradual adoption of the Common Customs Tariff to the Canary Islands ; Whereas the relevant Spanish authorities submitted a request on 12 July 1991 for autonomous Common Customs Tariff duties to be suspended in full , from 1 July 1991 to 31 December 2000 , on imports of certain sensitive products into the Canary Islands; Whereas , in the light of the supporting arguments presented by the Spanish authorities to the Commission on 4 November 1991 , these products are considered to be sensitive for the Canary Islands' economy; Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission ( ! ), Having regard to the opinion of the European Parliament (2 ), Whereas Council Regulation (EEC) No 1911 / 91 of 26 June 1991 on the application of the provisions of Community law to the Canary Islands (3 ), provides that from 1 July 1991 the Canary Islands shall form part of the Community's customs territory and that the Common Customs Tariff (CCT) shall be progressively introduced during a transitional period which , in principle , may not extend beyond 31 December 2000 ; whereas , consequently , since 1 July 1991 imports of industrial products into the Canary Islands originating in non-member countries have been subject to customs duties which hitherto had non been levied on them; Whereas point 7.1 of the Annex to Council Decision 91 / 314 / EEC of 26 June 1991 setting up a programme of options specific to the remote and insular nature of the Canary Islands (Poseican) ( 4 ) states that , at the request  with supporting documents  of the relevant Spanish authorities , specific tariff measures will be considered for certain sensitive products to take account of particular problems in a given sector of local production intended for local consumption or tourism, with a view to maintaining an exemption equivalent to that applied prior to the entry into force of Regulation (EEC) No 1911 / 91 and to allow access for consumer goods; Whereas , according to point 7.2 of the said Annex, such measures must be carefully tailored to the Canary Islands' domestic market to avoid any deflection of trade and , in principle , must be limited to the transitional period Whereas , in order to ensure that the requested measure is carefully tailored to the Canary Islands' domestic market as it is now and as it might be by 31 December 2000 , it is considered appropriate , initially , to suspend all duty on the abovementioned products up to 31 December 1995 ; whereas the measures to be decided between this date and the end of the transitional period must be adopted at a later stage in the light of all the measures adopted in favour of the economy of the Canary Islands until 31 December 1995 ; whereas , on the other hand, the purpose of the Spanish authorities' request for the products in question to be exempted from customs duty from 1 July 1991 is to maintain the supply of the products in question and is hence deemed to be justified; Whereas measures must be taken to ensure that the products for which suspension is requested are intended solely for the Canary Islands' domestic market and also to ensure that the Commission is kept regularly informed of the volume of imports in question so that , if necessary, it can take steps to prevent any speculative movement or deflection of trade, HAS ADOPTED THIS REGULATION: Article 1 (!) OJ No C 100 , 22 . 4 . 1992 , p. 14 . (2 ) Opinion delivered on 9 June 1992 (not yet published in the Official Journal). ( 3 ) OJ No L 171 , 29 . 6 . 1991 , p. 1 . Regulation as amended by Regulation (EEC) No 284 /92 , OJ No L 31 , 7 . 2 . 1992 , p. 6 . (4 ) OJ No L 171 , 29 . 6 . 1991 , p. 5 . 1 . The Common Customs Tariff duties applicable to imports into the Canary Islands of the products listed in the No L 173 / 32 Official Journal of the European Communities 27 . 6 . 92 Annex shall be suspended in full from 1 July 1991 to 31 December 1995 . 2 . The suspension referred to in paragraph 1 shall apply solely to products intended for the Canary Islands' domestic market . 3 . The relevant Spanish authorities shall adopt the provisions necessary to ensure compliance with paragraph 2 pursuant to the relevant Community provisions on end-use and in particular the levying of Common Customs Tariff duties when the products in question are dispatched to the other parts of the customs territory of the Community. They shall inform the Commission of such measures at the earliest opportunity. September 1992, of the volume of imports exempted from duty during the preceding month . 2 . The information to be sent on 15 September 1992 must cover all imports since 1 July 1991 . Article 3 In the framework of the interim period provided for in Article 6 of Regulation (EEC) No 1911 /91 , the Commission, after consulting the competent Spanish authorities , shall examine in 1995 the effect of all the measures adopted in favour of the economy of the Canary Islands. On the basis of the outcome of this examination , it shall submit to the Council the requisite proposals for the period extending beyond 31 December 1995 . Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official journal of the European Communities. It shall apply from 1 July 1991 . Article 2 1 . In the case of the products referred to in Article 1 , the relevant Spanish authorities shall inform the Commission, no later than the fifteenth of each month , beginning on 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 15 June 1992 . For the Council The President Joao PINHEIRO 27 . 6 . 92 Official Journal of the European Communities No L 173 /33 ANNEX Order No CN code Description 17.0503 3901 Polymers of ethylene , in primary forms 17.0505 3904 10 00 Polyvinyl chloride , not mixed with any other substances 17.0507 4011 New pneumatic tyres , of rubber . 17.0509 4202 Trunks , suit-cases , vanity-cases , executive-cases , brief-cases , school satchels , spectacle cases , binocular cases, camera cases , musical instrument cases, gun cases , holsters and similar containers , travelling-bags , toilet bags, rucksacks, handbags , shopping-bags , wallets, purses, map-cases , cigarette-cases, tobacco-pouches , tool bags, sports bags, bottle-eyases, jewellery boxes , powder-boxes, cutlery cases and similar containers , of leather of of composition leather, of sheeting of plastics , of textile materials, of vulcanised fibre or of paperboard or wholly or mainly covered with such material or with paper 17.0511 4203 Articles of apparel and clothing accessoires , of leather or of composition leather 17.0513 4407 Wood sawn or chipped lengthwise , sliced or peeled , whether or not planed , sanded or finger-jointed , of a thickness exceeding 6 mm 17.0515 4410 Particle board and similar board of wood or other ligneous materials, whether or not agglomerated with resins or other organic binding substances 17.0517 4412 Playwood , veneered panels and similar laminated wood 17.0519 4803 00 Toilet or facial tissue stock , towel or napkin stock and similar paper of a kind used for household or sanitary purposes , cellulose wadding and webs of cellulose fibres , whether or not creped, crinkled , embossed , perforated, surface-coloured , surface-decorated or printed , in rolls of a width exceeding 36 cm or in rectangular ( including square ) sheets with a least one side exceeding 36 cm in unfolded state 17.0521 4804 Uncoated kraft paper and paperboard , in rolls or sheets , other than that of heading No 4902 or 4803 17.0523 4805 Other uncoated paper and paperboard, in rolls or sheets 17.0525 4808 Paper and paperboard, corrugated (with or without glued flat surface sheets), creped, crinkled, embossed or perforated , in rolls or sheets , other than that of heading No 4803 or 4818 17.0527 4810 Paper and paperboard , coated on one or both sides with kaolin (China clay) or other inorganic substances , with or without a binder, and with no other coating, wheter or not surface-coloured, surface-decorated or printed, in rolls or sheets 17.0529 Chapter 51 WOOL , FINE OR COARSE ANIMNAL HAIR, HORSEHAIR YARN AND WOVEN FABRIC 17.0531 Chapter 52 COTTON 17.0533 Chapter 54 MAN-MADE FILAMENTS 17.0535 Chapter 55 MAN-MADE STAPLE FIBRES 17.0537 5608 Knotted netting of twine, cordage or rope ; made up fishing nets and other made up nets, of textile materials No L 173 / 34 Official Journal of the European Communities 27 . 6 . 92 Order No CN code Description 17.0539 Chapter 60 KNITTED OR CROCHETTED FABRICS 17.0541 Chapter 61 ARTICLES OF APPAREL AND CLOTHING ACCESSORIES , KNITTED OR CHROCHETED 17.0543 Chapter 62 ARTICLES OF APPAREL AND CLOTHING ACCESSORIES , NOT KNITTED OR CHROCHETED 17.0545 Chapter 63 OTHER MADE-UP TEXTILE ARTICLES; SETS; WORN CLOTHING AND WORN TEXTILE ARTICLES; RAGS 17.0547 Chapter 64 FOOTWEAR, GAITERS AND THE LIKE ; PARTS OF SUCH ARTICLES 17.0549 7304 Tubes , pipes and hollow profiles , seamless, of iron (other than cast iron ) or steel 17.0551 7312 Stranded wire , ropes , cables , plaited bands , slings and the like, of iron or steel , not electrically insulated 17.0553 7601 Unwrought aluminium 17.0555 8415 Air conditioning machines, comprising a motor-driven fand and elements for changing the temperature and humidity, including those machines in which the humidity cannot be spearately regulated 17.0557 8418 Refrigerators , freezers and other refrigerating or freezing equipment , electric or other ; heat pumps other than air conditioning machines of heading No 8415 17.0559 8422 Dish washing machines ; machinery for cleaning or drying bottles or other containers, machinery for filling, closing, sealing, capsuling or labelling bottles , cans, boxes, bags or other containers; other paking or wrapping machinery ; machinery for aerating beverages 17.0561 8427 Fork-lift trucks ; other works trucks fitted with lifting or handling equipment 17.0563 8431 Parts suitable for use solely or principally with the machinery of headings Nos 8425 to 8430 17.0565 8450 Household or laundry-type washing machines , including machines which both wash hand dry 17.0567 8469 Typewriters and word-processing machines 17.0569 8470 Calculating machines ; accounting machines, postage-franking, machines , ticket-issuing machines and similar machines, incorporation a calculating device; cash registers 17.0571 8471 Automatic data processing machines and units thereof; magnetic or optical readers, machines for transcribing data onto data media in coded form and machines for processing such data , not elsewhere specific or included 17.0573 8472 Other office machines ( for example , hectograph or stencil duplicating machines , addressing machines , automatic banknote dispensers , coin-sorting machines, coin-counting or wrapping machines , pencil-sharpening machines , perforating or stapling machines ) 17.0575 8473 Parts and accessories (other than covers , carrying cases and the like ) suitable for use solely or principally with machines of headings Nos 8469 to 8472 17.0577 8501 Electric motors and generators (excluding generating sets) 27 . 6 . 92 Official Journal of the European Communities No L 173 / 35 Order No CN code Description 17.0579 8517 Electrical apparatur for line telephony or line telegraphy , including such apparatus for carrier-currenl line system 17.0581 8518 Microphones and stands therefor; loudspeakers , whether or not mounted in their enclosures ; headphones , earphones and combined microphone / speaker stets ; audio-frequency electric amplifiers ; electric sound amplifier sets 17.0583 8519 Turntables ( record-decks), record-players , cassette-players and other sound reproducing apparatus , not incorporating a sound recording device 17.0585 8520 Magnetic tape recorders and other sound recording apparatus , whether or not incorporating a sound reproducing device 17.0587 8521 Viedo recording or reproducing apparatus , whether or not incorporating a video tuner 17.0589 8522 Parts and accessories of apparatus of headings Nos 8518 to 8521 17.0591 8523 Prepared unrecorded media for sound recording or similar recording of other phenomena, other than products of Chapter 37 17.0593 8524 Records, tapes and other recorded media for sound or other similary recorded phenomena , including matrices and masters for the production of records, but excluding products of Chapter 37 17.0595 8525 Transmission apparatus for radio-telephony, radio-telegraphy , radio broadcasting of television, whether of not incorporating reception apparatus or sound recording of reproducing apparatus; television cameras 17.0597 8526 Radar apparatus , radio navigational aid apparatus and radio remote control apparatus 17.0599 8527 Reception apparatus for radio-telephony , radio-telegraphy of radio-broadcasting, whether or not combined , in the same housing , with sound recording or reproducing apparatus or a clock 17.0601 8528 Television receivers (including video monitors and video projectors, whether or not incorporating radio-broadcast receivers or sound or viedeo recording or reproducing apparatus 17.0603 8529 Parts suitable for use soley or principally with the apparatus of headings Nos 8528 to 8528 17.0605 8701 Tractors (other than tractors of heading No 8709) 17.0607 8702 Motor vehicles for the transport of ten or more persons , including the driver 17.0609 8703 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of heading No 8702), including station wagons and racing cars 17.0611 8704 Motor vehicles for the transport of goods 17.0613 8705 Special pupose motor vehicles , other than those principally designed for the transport of persons or goods (for example , breakdown lorries , crane lorries , fire fighting vehicles , concretemixer lorries , road sweeper lorries, spraying lorries , mobile workshops , mobile radiological units ) 17.0615 8706 Chassis fitted with engines , for the motor vehicles of headings No 8701 to 8705 17.0617 8707 Bodies (including cabs), for the motor vehicles of headings No 8701 to 8705 No L 173 /36 Official Journal of the European Communities 27. 6 . 92 Order No CN code Description 17.0619 8708 Parts and accessories of the motor vehicles of headings No 8701 to 8705 17.0621 8711 Motorcycles ( including mopeds ) and cycles fitted with an auxiliary motor, with or without side-cars : side-cars 17.0623 8712 00 Bicycles and other cycles (including delivery tricycles), not motorised 17.0625 8713 Invalid carriages, whether or not motorized or otherwise machanically propelled 17.0627 8714 Parts and accessories of vehicles of headings No 8711 to 8713 17.0629 9001 Optical fibres and optical fibre bundles; optical fibre cables other than those of heading No 8544; sheets and plates of polarising material ; lenses ( including contact lenses ), prisms , mirrors and othei optical elements, of any material , unmounted, other than such elements of glass not opticalls worked 17.0631 9002 Lenses , prisms , mirrors and other optical elements, of any material , mounted , being parts if or fittings for instruments or apparatus , other than such elements of glass not optically worked 17.0633 9003 Frames and mountings for spectacles , goggles or the like, and parts thereof 17.0635 9004 Spectacles, goggles and the like , corrective, protective or other 17.0637 9005 Binoculars, monoculars, other optical telescopes, and mountings therefor; other astronomical instruments and mountings therefor, but not including instruments for radio-astronomy 17.0639 9006 Photographic (other than cinematographic) cameras; photographic flaslight apparatus and flashoulbs other than discharge lamps of heading No 8539 17.0641 9007 Cinematographic cameras and projectors, whether or not incorporating sound recording or reproducing apparatus 17.0643 9008 Image projectors, other than cinematographic; photographic (other than cinematographic) enlargers and reducers 17.0645 9009 Photocopying apparatus incorporating an optical system or of the contact type and thermo-copying apparatus 17.0647 9010 Apparatus and equipment for photographic ( including cinematographic) laboratories (including apparatus for the projection of circuit patterns of sensitised semi-conductor materials), not specified for included elsewhere in this Chapter; negatoscopes; projection screens 17.0649 9011 Compound optical microscopes, including those for photomicrography , cinephotomicrography or microprojection 17.0651 9012 Microscopes other than optical microscopes; diffraction apparatus 17.0653 9030 Oscilloscopes, spectrum analysers and other instruments and apparatus for measuring of checking electrical quantities, excluding meters of heading No 9028; instruments and apparatus for measuring or detecting alpha, beta, gamma, X-ray, cosmic or other ionizing radiations 17.0655 Chapter 91 CLOCKS AND WATCHES AND PARTS THEREOF 17.0657 9207 Musical instruments, the sound of which is produced , or must be amplified, electrically ( for example, organs , guitars , accordions) 17.0659 Chapter 95 TOYS, GAMES AND SPORTS REQUISITES; PARTS AND ACCESSORIES THEREOF